068 P-2 01/14 SUPPLEMENT DATED January 24, 2014 TO THE prospectus dated October 4, 2013 OF Franklin K2 Alternative Strategies Fund (Franklin Alternative Strategies Funds) The Prospectus is amended as follows: For the “Fund Details—Management” section, the following information is inserted into the table on page 39: Name of Sub-Advisor Strategy Address of Sub-Advisor Independence Capital Asset Partners, LLC Long Short Equity 1400 16th Street, Suite 520 Denver, Colorado 80202 Wellington Management Company, LLP Long Short Equity 280 Congress Street Boston, Massachusetts 02210 Please keep this supplement for future reference. 068 SA-1 01/14 SUPPLEMENT DATED January 24, 2014 TO THE STATEMENT OF ADDITIONAL INFORMATION Dated October 4, 2013 OF Franklin K2 Alternative Strategies Fund (Franklin Alternative Strategies Funds) The Statement of Additional Information is amended as follows: I.
